DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed May 5, 2021.  Applicant has amended claims 1, 8 and 15 and cancelled claim 7.  Currently, claims 1-6, 8-20 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-6, 8-20 are withdrawn in light of applicant’s amendments to claims 1, 8 and 15.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

As an initial note, Examiner notes Examiner reached out multiple times and proposed an examiner’s amendment. However, applicant did not provide a response.  After further consideration and analysis, examiner has subsequently determined that the claims are obvious in light of the prior art and the examiner’s amendment suggested by the examiner is no longer sufficient.  
Applicant’s remarks submitted on 5/5/21 have been considered but are not persuasive.  Applicant argues on p. 13 of the remarks that Kislovskiy teaches away from Chamberlain such that the two references cannot be combined because Chamberlain does not relate to a driver.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain et al. (US 2019/0318358 A1) (Chamberlain) in view of Kislovskiy et al. (US 2018/0342034 A1) (hereinafter Kislovskiy) in view of Barkai et al. (US 2011/0093188 A1) (hereinafter Barkai) in view of Pulak et al. (US 2012/0143616 A1) (hereinafter Pulak).

Claim 1:
	Chamberlain, as shown, discloses the following limitations:
A computer-implemented method for generating location based risk assessments of service provider transaction requests (claim 4, "wherein the identifying of the risk comprises: analyzing a geographical location corresponding to the beneficiary; and determining from data stored in the data store that the geographical location is associated with fraudulent activity."), 
generating, with least one processor, at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, and historical transaction data (see para [0038], the risk analysis circuit determines a risk based on past transactions as well as location, address or other beneficiary data based on the transaction data); and 
communicating, with at least one processor, the at least one risk score for each transaction request to the service provider system (Fig 1, where 104 is the provider computing system and communicates with the other modules and Fig 2B, showing risk score generation is part of the provider computing system), 
wherein communicating the at least one risk score for each transaction request of the plurality of transaction requests to the service provider system causes the service provider system to: display, on a mobile device at least one indication of an estimated risk (see para [0004], "transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, in response to the risk score being between a first threshold value corresponding to a minimum level of risk that would make fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction") 
Chamberlain, however, does not explicitly disclose each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location.  
the method comprising: receiving, with at least one processor and from a service provider system, a plurality of transaction requests for a plurality of transactions between the service provider system and a plurality of users for at least one requested service, each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location (see para [0029], "the on-demand transport management system (or "transport system") can receive requests for transportation from requesting users via a designated rider application executing on the users' computing devices. On a high level, the transport management system can receive a transport request and identify a number of proximate available vehicles relative to the user. The transport system may then select an available HDV, SDAV, or FAV to service the transport request based on a number of criteria described herein, including risk, estimated time of arrival (ETA) to the pick-up location, expected earnings or profit per candidate vehicle, and the like. As provided herein, examples of the transport request can comprise an on-demand carpooling request, a standard ride-share request, a high-capacity vehicle request, a luxury vehicle request, a professional driver request, a request for AV transportation, a request for item delivery (e.g., a package or food), or any combination of the foregoing. A transport request may also include any general request for transportation that does not necessarily specify the type or category of transportation used to fulfill the request" and see para [0168], "the on-demand transport system can further determine a generalized risk value for each route, as described herein (1520). In still further examples, the on-demand transport system 
generating, with least one processor, at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, the route associated with the transaction request, and historical transaction data (see para [0080], " For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371. For example, the risk regressor 330 can lookup AV state data 343 and/or the live driver data 347 for each vehicle to output a set of candidate risk values 333 to the matching engine 320."  and see para [0168], "the on-demand transport system can further determine a generalized risk value for each route, as described herein (1520). In still further examples, the on-demand transport system can determine a failed ride risk probability for each route (1525). For example, the on-demand transport 
communicating, with at least one processor, the at least one risk score for each transaction request of the plurality of transactions to the service provider system (see para [0123], "the transport management system can receive transport requests from requesting users (805)." and see para [0124], "The transport management system can determine a risk quantity for each of the one or more optimal routes (815)");
a mobile device associated with the personnel of a service provider associated with the service provider system (see para [0082], " This individualized risk assessment for drivers can enable the on-demand transport management system 300 to also provide notifications to the drivers" and see para [0089])
wherein each route of the plurality of routes comprises at least one indication of an estimated risk for each route of the plurality of routes associated with the plurality of transaction requests based on the at least one risk score for each transaction request associated with each route of the plurality of routes (see para [0123]-[0124], showing risk for the routes for a plurality of requests and see para [0168]).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Kislovskiy with Chamberlain 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chamberlain and Kislovskiy do not specifically disclose wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes.  In analogous art, Barkai discloses the following limitations:
a plurality of routes on an image of a geographic region, each route of the plurality of routes comprising a display of a starting location, an ending location, and a line connecting the starting location with the ending location, wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes (see para [0058], "The representation of the sub-routes is varied to reflect the relative scores of the sub-routes. For example, a popular sub-route--one which is used in many routes--is colored green and its line may be heavy weighted (bold, with large width) and represented on the map as a continues, non-dashed line. A non-popular sub-route--one that belongs to only a single route where the result is made out of many routes--is colored red, it's line light weighted and represented on the map as a dashed line.' and see Fig 1B, para 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Barkai with Chamberlain and Kislovskiy because providing different visualizing enhances the user interface functionality for route planning (see Barkai, para [0001]-[0003]).                
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for visualizing shared route information as taught by Barkai in the Chamberlain and Kislovskiy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chamberlain, Kislovskiy and Barkai do not specifically disclose prioritize or de-prioritize the plurality of transactions in the resolution queue of the service provider system.  In analogous art, Pulak discloses the following limitations:
prioritize or de-prioritize the plurality of transactions in a resolution queue of the service provider system based at least partially on a plurality of risk scores for the plurality of transactions (see para [0028]-[0029], showing escalating which is a changing of priority where transactions associated with work queues and where severity is equivalent to risk score and see para [0042], " a user interface may be provided for handling an error associated with a transaction. The transaction 
display…based on the resolution queue (see para [0042], showing notifications displayed based on a work queue).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Pulak with Chamberlain, Kislovskiy and Barkai  because prioritizing transactions enable more effective resolving of transaction processing problems by having ways to handle increased complexity by more customization (see Pulak, para [0001]) .              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for transaction management as taught by Pulak with the Chamberlain, Kislovskiy and Barkai combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

Claim 4:
Chamberlain does not specifically disclose transportation from the at least one location to at least one destination.  In analogous art, Kislovskiy discloses the following limitations:
wherein generating the at least one risk score comprises: determining, with at least one processor, at least one distance between the at least one starting location and the at least ending destination (see para [0053], "the transport requests can be handled by the on-demand transport system 201, which can determine an optimal route between the pick-up location and the destination (e.g., a shortest route in terms of distance or time). In some examples, the on-demand transport system 201 can determine a plurality of possible routes, and the risk regressor 230 can determine an aggregate risk value 232 for each of the plurality of possible routes." and see para [0061], "matching engine 255 can make the selection based on a variety of factors, including the aggregate risk value 232, estimated time to rendezvous with the requesting user (e.g., based on distance and traffic)" and see para [0123]-[0124], [0168]); 
determining, with at least one processor, that the at least one distance satisfies at least one distance threshold (see para [0033], "based on the aggregate risk of a total path or route, the trip classifier can establish a set of threshold requirements on vehicles for servicing a particular transport request for the trip, and therefore can ultimately determine a candidate set of vehicles that are qualified to service the and
in response to determining that the at least one distance satisfies the at least one distance threshold, increasing the at least one risk score or increasing at least one weighted parameter used to generate the at least one risk score (see para [0142], "In determining the egress routes from the drop-off location, the on-trip monitoring system can leverage the risk regression tools described herein to determine risk values for path segments leading away from the drop-off location (1065). In some aspects, the risk values can comprise aggregates of fractional risk values for equal path distances leading away from the drop-off location." where aggregating can be considered increasing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately

Claim 5:
Further, Chamberlain discloses the following limitations:
wherein the at least one transaction request comprises at least one transaction value, at least one transaction time, and historical service request data for the at least one user (see para [0017], "In some arrangements, the transactional 
Chamberlain does not explicitly disclose route.  In analogous art, Kislovskiy discloses the following limitations:
wherein the at least one transaction request comprises the route and request data for at least one user of the plurality of users (see para [0123]-[0124], showing  a plurality of requests from a plurality of users for routes and see para [0029],[0168]-[0171])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6:
Further, Chamberlain discloses the following limitations:
wherein each transaction request comprises at least one transaction authorization request message in an electronic payment processing system, and wherein the at least one risk score is communicated to the service provider system in at least one transaction authorization response message ("receive a request from the user device to process an electronic transaction for an electronic payment or an electronic transfer of funds from the user to a beneficiary, identify a risk associated with the beneficiary, calculate a risk score for the electronic transaction based on the risk, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, in response to the risk score being between a first threshold value corresponding to a minimum level of risk that would make fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction, calculate a premium for the fraud insurance based on the risk score, receive data from the user device associated with the one or more mitigation activities, compare the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store, recalculate the risk score based on the comparison, adjust the premium based on the recalculated risk score, and transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to .

Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain, Kislovskiy, Barkai, and Pulak, as applied above, and further in view of Bermudez-Cisneros et al. (US 2019/0347666 A1) (hereinafter Bermudez-Cisneros).

Claims 2-3:
Chamberlain, Kislovskiy, Barkai and Pulak do not specifically disclose determining, with at least one processor, at least one range of standard transaction times for the at least one location based on the historical transaction data.  In analogous art, Bermudez-Cisneros discloses the following limitations:
wherein generating the at least one risk score comprises: determining, with at least one processor, at least one range of standard transaction times for the at least one route based on the historical transaction data (claim 1 and see para [0049], where the range is the time between the time stamps and where a risk score for a matched time period shows it is based on a historical transaction and see para [0050]-[0051], showing location data which one of ordinary skill could substitute the historical route data in Kislovskiy at para [0168]);
determining, with at least one processor, that at least one time of the at least one transaction falls within the range of standard transaction times (see para [0126], "the information associated with the real-time notification may have a first time stamp, the information associated with the request may have a second time stamp, and
in response to determining that the at least one time of the at least one transaction falls within the at least one range of standard transaction times, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score (claim 1, showing increasing or decreasing the risk score and where being in the time range is a factor in the risk score).
wherein generating the at least one risk score comprises: determining, with at least one processor, that at least one time of the at least one transaction or at least one requested time for the at least one requested service is within at least one predetermined time range of at least one previous transaction (claim 1 and see para [0049], where the range is the time between the time stamps and where a risk score for a matched time period shows it is based on a historical transaction and see para [0050]-[0051], showing location data and see para [0126], "the information associated with the real-time notification may have a first time stamp, the information associated with the request may have a second time stamp, and a time period between the first time stamp and the second time stamp may be a factor that the data model considers in determining the risk score." and claim 1, where whether and
in response to determining that the at least one requested time is within the at least one predetermined time range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score (claim 1, showing increasing or decreasing the risk score and where being in the time range is a factor in the risk score).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bermudez-Cisneros with Chamberlain, Kislovskiy, Barkai and Pulak because using time ranges for making determinations provides data that can be used in machine learning models and thus generate more effective predictions (see Bermudez-Cisneros, para [0001]).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for real-time selection of authentication procedures based on risk assessment as taught by Bermudez-Cisneroin in the Chamberlain, Kislovskiy, Barkai and Pulak combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8, 11-13, 15, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain in view of Kislovskiy in view of Barkai.

Claims 8 and 15:
	Chamberlain, as shown, discloses the following limitations:
A system  (and computer program product – Fig 1 and 2 showing computers for performing the limitations)  for generating location-based risk assessments of service provider transaction requests (claim 4, "wherein the identifying of the risk comprises: analyzing a geographical location corresponding to the beneficiary; and determining from data stored in the data store that the geographical location is associated with fraudulent activity."), the system comprising at least one processor (Figs 1-2, showing processor) configured or programmed to:
generate at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, and historical transaction data (see para [0038], the risk analysis circuit determines a risk based on past transactions as well as location, address or other beneficiary data based on the transaction data); and 
communicate the at least one risk score for each transaction request to the service provider system (Fig 1, where 104 is the provider computing system and communicates with the other modules and Fig 2B, showing risk score generation is part of the provider computing system), 
wherein communicating the at least one risk score for each transaction request of the plurality of transaction requests to the service provider system causes the service provider system to: display, on a mobile device at least one indication of an estimated risk (see para [0004], "transmit a notification associated with the 
Chamberlain, however, does not explicitly disclose each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location.  In analogous art, Kislovskiy discloses the following limitations:
receive, from a service provider system, a plurality of transaction requests for a plurality of transactions between the service provider system and a plurality of users for at least one requested service, each transaction request of the plurality of transaction requests identifying one requested service associated with a route having a starting location and an ending location (see para [0029], "the on-demand transport management system (or "transport system") can receive requests for transportation from requesting users via a designated rider application executing on the users' computing devices. On a high level, the transport management system can receive a transport request and identify a number of proximate available vehicles relative to the user. The transport system may then select an available HDV, SDAV, or FAV to service the transport request based on 
generate at least one risk score for each transaction request of the plurality of transactions based at least partially on the transaction request, the route associated with the transaction request, and historical transaction data (see para [0080], " For each vehicle, the risk regressor 330 can determine a risk score for servicing the transport request 371. For example, the risk regressor 330 can lookup AV state data 343 and/or the live driver data 347 for each vehicle to output a set of candidate risk values 333 to the matching engine 320."  and see para [0168], "the on-demand transport system can further determine a generalized risk value for each route, as described herein (1520). In still further examples, the on-demand transport system can determine a failed ride risk probability for each route (1525). For example, the on-demand transport system can store historical data indicating routes between a start location and a destination in which an unplanned detour (e.g., a missed turn or exit) has caused the driver or an AV to find a different route, or caused a routing resource executing on the driver's computing device or on-board computing resources of the AV to recalculate a new optimal route.")
communicate the at least one risk score for each transaction request of the plurality of transactions to the service provider system (see para [0123], "the transport management system can receive transport requests from requesting users (805)." and see para [0124], "The transport management system can determine a risk quantity for each of the one or more optimal routes (815)");
a mobile device associated with the personnel of a service provider associated with the service provider system (see para [0082], " This individualized risk 
wherein each route of the plurality of routes comprises at least one indication of an estimated risk for each route of the plurality of routes associated with the plurality of transaction requests based on the at least one risk score for each transaction request associated with each route of the plurality of routes (see para [0123]-[0124], showing risk for the routes for a plurality of requests and see para [0168]).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Kislovskiy with Chamberlain because including risks for routes enables more safety for vehicles (see Kislovskiy, para [0001]-[0002]) .              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Chamberlain and Kislovskiy do not specifically disclose wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes.  In analogous art, Barkai discloses the following limitations:
simultaneously a plurality of routes on an image of a geographic region, each route of the plurality of routes comprising a display of a starting location, an ending location, and a line connecting the starting location with the ending location, wherein a first line for a first route of the plurality of routes appears visually distinct from a second line for a second route of the plurality of routes (see para [0058], "The representation of the sub-routes is varied to reflect the relative scores of the sub-routes. For example, a popular sub-route--one which is used in many routes--is colored green and its line may be heavy weighted (bold, with large width) and represented on the map as a continues, non-dashed line. A non-popular sub-route--one that belongs to only a single route where the result is made out of many routes--is colored red, it's line light weighted and represented on the map as a dashed line.' and see Fig 1B, para [0005], [0028]-[0036], showing different lines for the routes based on the score where score can be for a variety of things such as para [0055], showing routes through high crime areas which can be considered a type of risk and Fig 1A, showing different routes with different risks at the same 
such that a plurality of indications of estimated risks for the plurality of routes are simultaneously displayed on the image of the geographic region of the mobile device (Fig 1A, showing different routes with different risks at the same time which is equivalent to simultaneous based on applicant's support in the specification for simultaneous which is Fig 4)
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Barkai with Chamberlain and Kislovskiy because providing different visualizing enhances the user interface functionality for route planning (see Barkai, para [0001]-[0003]).                
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for visualizing shared route information as taught by Barkai in the Chamberlain and Kislovskiy combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11, 18:
Chamberlain does not specifically disclose transportation from the at least one location to at least one destination.  In analogous art, Kislovskiy discloses the following limitations:
wherein generating the at least one risk score comprises: determining, with at least one processor, at least one distance between the at least one starting location and the at least ending destination (see para [0053], "the transport requests can be handled by the on-demand transport system 201, which can determine an optimal route between the pick-up location and the destination (e.g., a shortest route in terms of distance or time). In some examples, the on-demand transport system 201 can determine a plurality of possible routes, and the risk regressor 230 can determine an aggregate risk value 232 for each of the plurality of possible routes." and see para [0061], "matching engine 255 can make the selection based on a variety of factors, including the aggregate risk value 232, estimated time to rendezvous with the requesting user (e.g., based on distance and traffic)" and see para [0123]-[0124], [0168]); 
determining, with at least one processor, that the at least one distance satisfies at least one distance threshold (see para [0033], "based on the aggregate risk of a total path or route, the trip classifier can establish a set of threshold requirements on vehicles for servicing a particular transport request for the trip, and therefore can ultimately determine a candidate set of vehicles that are qualified to service the and
in response to determining that the at least one distance satisfies the at least one distance threshold, increasing the at least one risk score or increasing at least one weighted parameter used to generate the at least one risk score (see para [0142], "In determining the egress routes from the drop-off location, the on-trip monitoring system can leverage the risk regression tools described herein to determine risk values for path segments leading away from the drop-off location (1065). In some aspects, the risk values can comprise aggregates of fractional risk values for equal path distances leading away from the drop-off location." where aggregating can be considered increasing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately

Claim 12:
Further, Chamberlain discloses the following limitations:
wherein the at least one transaction request comprises at least one transaction value, at least one transaction time, and historical service request data for the at least one user (see para [0017], "In some arrangements, the transactional 
Chamberlain does not explicitly disclose route.  In analogous art, Kislovskiy discloses the following limitations:
wherein the at least one transaction request comprises the route and request data for at least one user of the plurality of users (see para [0123]-[0124], showing  a plurality of requests from a plurality of users for routes and see para [0029],[0168]-[0171])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the on-demand transportation management system as taught by Kislovskiy in the system for assessing risk of fraud in an electronic transaction of Chamberlain, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13, 19:
Further, Chamberlain discloses the following limitations:
wherein each transaction request comprises at least one transaction authorization request message in an electronic payment processing system, and wherein the at least one risk score is communicated to the service provider system in at least one transaction authorization response message ("receive a request from the user device to process an electronic transaction for an electronic payment or an electronic transfer of funds from the user to a beneficiary, identify a risk associated with the beneficiary, calculate a risk score for the electronic transaction based on the risk, transmit a notification associated with the electronic transaction over a wireless communication channel to the user device, wherein the notification activates the electronic transfer application to cause display of a dashboard on the user device, the dashboard indicating the risk associated with the electronic transaction and one or more mitigation activities for reducing the risk, in response to the risk score being between a first threshold value corresponding to a minimum level of risk that would make fraud insurance appealing to the user and a second threshold value corresponding to a maximum level of acceptable risk to insure the electronic transaction, calculate a premium for the fraud insurance based on the risk score, receive data from the user device associated with the one or more mitigation activities, compare the data associated with the one or more mitigation activities with information corresponding to the beneficiary stored in a data store, recalculate the risk score based on the comparison, adjust the premium based on the recalculated risk score, and transmit an electrical signal to the user device over the wireless communication channel to cause the electronic transfer application to display an offer for the fraud insurance at the adjusted premium based on the recalculated risk score” and see para [0049]-[0050]).

Claims 9-10, 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chamberlain, Kislovskiy and Barkai, as applied above, and further in view of Bermudez-Cisneros et al. (US 2019/0347666 A1) (hereinafter Bermudez-Cisneros).

Claims 9-10, 16-17:
Chamberlain, Kislovskiy and Barkai do not specifically disclose determining, with at least one processor, at least one range of standard transaction times for the at least one location based on the historical transaction data.  In analogous art, Bermudez-Cisneros discloses the following limitations:
wherein generating the at least one risk score comprises: determining, with at least one processor, at least one range of standard transaction times for the at least one route based on the historical transaction data (claim 1 and see para [0049], where the range is the time between the time stamps and where a risk score for a matched time period shows it is based on a historical transaction and see para [0050]-[0051], showing location data which one of ordinary skill could substitute the historical route data in Kislovskiy at para [0168]);
determining, with at least one processor, that at least one time of the at least one transaction falls within the range of standard transaction times (see para [0126], "the information associated with the real-time notification may have a first time stamp, the information associated with the request may have a second time stamp, and a time period between the first time stamp and the second time stamp may be a factor that the data model considers in determining the risk score." and claim 1, and
in response to determining that the at least one time of the at least one transaction falls within the at least one range of standard transaction times, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score (claim 1, showing increasing or decreasing the risk score and where being in the time range is a factor in the risk score).
wherein generating the at least one risk score comprises: determining, with at least one processor, that at least one time of the at least one transaction or at least one requested time for the at least one requested service is within at least one predetermined time range of at least one previous transaction (claim 1 and see para [0049], where the range is the time between the time stamps and where a risk score for a matched time period shows it is based on a historical transaction and see para [0050]-[0051], showing location data and see para [0126], "the information associated with the real-time notification may have a first time stamp, the information associated with the request may have a second time stamp, and a time period between the first time stamp and the second time stamp may be a factor that the data model considers in determining the risk score." and claim 1, where whether a transaction is in the range or not impacts the risk score so it is obvious there was a determination); and
in response to determining that the at least one requested time is within the at least one predetermined time range, reducing the at least one risk score or reducing at least one weighted parameter used to generate the at least one risk score (claim 1, 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Bermudez-Cisneros with Chamberlain, Kislovskiy and Barkai because using time ranges for making determinations provides data that can be used in machine learning models and thus generate more effective predictions (see Bermudez-Cisneros, para [0001]).              
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for real-time selection of authentication procedures based on risk assessment as taught by Bermudez-Cisneroin in the Chamberlain, Kislovskiy and Barkai combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624